UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-4630 John Hancock Investment Trust III (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Salvatore Schiavone, Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4497 Date of fiscal year end: October 31 Date of reporting period: January 31, 2012 ITEM 1. SCHEDULE OF INVESTMENTS Greater China Opportunities Fund As of 1-31-12 (Unaudited) Shares Value Common Stocks 99.33% (Cost $68,703,300) China 42.43% AAC Acoustic Technologies Holdings, Inc. 496,000 1,208,708 Agricultural Bank of China, H Shares 1,298,000 643,385 Anhui Conch Cement Company, Ltd., H Shares 233,000 783,304 China Coal Energy Company, Ltd., H Shares 935,000 1,173,014 China Construction Bank Corp., H Shares (I) 3,262,000 2,609,600 China Life Insurance Company, Ltd., H Shares 501,000 1,478,109 China Merchants Bank Company, Ltd., H Shares 1,027,000 2,264,626 China Outfitters Holdings Ltd. (I) 4,300,000 842,778 China Petroleum & Chemical Corp., H Shares 1,096,000 1,315,857 China Shenhua Energy Company, Ltd., H Shares 333,500 1,458,388 China Shipping Container Lines Company, Ltd., H Shares (I) 1,734,000 384,726 China Zhengtong Auto Services Holdings, Ltd. (I) 921,000 964,132 Country Garden Holdings Company 2,400,000 1,039,609 Daphne International Holdings, Ltd. 1,476,000 1,904,330 Dongfang Electric Corp. Ltd., H Shares 244,600 719,900 Evergrande Real Estate Group, Ltd. 2,138,000 1,018,773 Foxconn International Holdings, Ltd. (I) 516,000 354,479 Huaneng Power International, Inc., H Shares 1,588,000 967,037 Industrial & Commercial Bank of China, H Shares 4,979,500 3,496,409 New China Life Insurance Company, Ltd., H Shares (I) 225,900 834,531 NVC Lighting Holdings, Ltd. 1,738,000 713,238 PetroChina Company, Ltd., H Shares 1,840,000 2,669,896 Tencent Holdings, Ltd. 52,900 1,294,949 Zhongsheng Group Holdings Ltd. 424,000 848,214 Zhuzhou CSR Times Electric Company, Ltd., H Shares 340,000 749,079 Zijin Mining Group Company, Ltd., H Shares 1,916,000 841,076 Hong Kong 29.99% AIA Group, Ltd. 398,600 1,330,115 BOC Hong Kong Holdings, Ltd. 241,000 635,004 Cheung Kong Holdings, Ltd. 110,000 1,473,987 Cheung Kong Infrastructure Holdings, Ltd. 181,000 1,031,340 China Foods, Ltd. 1,026,000 809,931 China Merchants Holdings International Company, Ltd. 200,000 662,871 China Metal Recycling Holdings, Ltd. 627,600 742,865 China Mobile, Ltd. 388,500 3,966,716 China Resources Land, Ltd. 434,000 771,015 China Unicom Hong Kong, Ltd. 424,000 782,614 Comba Telecom Systems Holdings Ltd. 575,050 402,920 Guangdong Investment, Ltd. 396,000 229,346 Haier Electronics Group Company, Ltd. (I) 761,000 780,743 Hutchison Whampoa, Ltd. 166,000 1,572,558 Hysan Development Company, Ltd. 172,000 678,209 Kerry Properties, Ltd. 155,000 595,938 Kunlun Energy Company, Ltd. 1,102,000 1,733,990 Luk Fook Holdings International, Ltd. 209,000 764,277 Power Assets Holdings, Ltd. 156,500 1,127,179 SA SA International Holdings, Ltd. 642,000 413,782 Shanghai Industrial Holdings, Ltd. 263,000 838,813 Sino Biopharmaceutical 2,260,000 631,131 Vinda International Holdings, Ltd. 862,000 1,046,994 Macau 0.86% Sands China, Ltd. (I) 194,800 657,591 1 Greater China Opportunities Fund As of 1-31-12 (Unaudited) Shares Value Taiwan 26.05% Advanced Semiconductor Engineering, Inc. 1,153,080 1,211,201 AU Optronics Corp. (I) 1,551,000 827,498 Cheng Shin Rubber Industry Company, Ltd. 265,000 628,415 Chinatrust Financial Holding Company, Ltd. 719,746 464,209 Kinsus Interconnect Technology Corp. 426,000 1,381,073 MediaTek, Inc. 97,000 929,673 MStar Semiconductor, Inc. 140,000 888,906 Shin Zu Shing Company, Ltd. 432,000 1,006,260 Silitech Technology Corp. 314,000 867,637 Standard Foods Corp. 349,000 1,184,663 Synnex Technology International Corp. 443,000 1,095,400 Taiwan Cement Corp. 638,000 799,059 Taiwan Mobile Company, Ltd. (I) 552,700 1,670,516 Taiwan Semiconductor Manufacturing Company, Ltd. 1,343,089 3,562,184 Taiwan Surface Mounting Technology Company, Ltd. 374,200 891,023 Uni-President Enterprises Corp. 855,860 1,263,438 Wan Hai Lines, Ltd. 972,000 541,776 Wistron Corp. 526,000 788,863 Total investments (Cost $68,703,300)† 99.33% Other assets and liabilities, net 0.67% Total net assets 100.00% The percentage shown for each investment category is the total value of the category as a percentage of the net assets of the Fund. (I) Non-income producing security. † At 1-31-12, the aggregate cost of investment securities for federal income tax purposes was $68,830,601. Net unrealized appreciation aggregated $7,429,269, of which $9,751,471 related to appreciated investment securities and $2,322,202 related to depreciated investment securities. The Fund had the following sector composition as of 1-31-12 (as a percentage of total net assets): Financials 25.2% Information Technology 19.3% Energy 10.9% Consumer Discretionary 10.2% Industrials 9.6% Telecommunication Services 8.4% Consumer Staples 6.5% Utilities 4.4% Materials 4.1% Health Care 0.8% Other assets and liabilities, net 0.7% 2 Greater China Opportunities Fund As of 1-31-12 (Unaudited) Notes to the Schedule of Investments (Unaudited) Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P
